IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 137 MM 2021
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 ALI E. DAVIS,                                   :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this order

in which to submit his Petition for Allowance of Appeal.